                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                          MILWAUKEE DIVISION

ABDIFATAH ABUKAR
individually and on behalf of
all others similarly situated,

              Plaintiffs,                      CASE NO. 19-CV-838

      v.

REYNOLDS MACHINE CO. LLC,

              Defendant.


                COLLECTIVE AND CLASS ACTION COMPLAINT


                            PRELIMINARY STATEMENT

      1.      This is a collective and class action brought by Plaintiff Abdifatah

Abukar, individually and on behalf of the members of the proposed classes

identified below. Plaintiff and the putative class members are, or were, hourly

employees of Defendant Reynolds Machine Company, LLC (hereinafter “Reynolds

Machine”) at times since June 5, 2016. Reynolds Machine has a common policy and

practice of impermissibly rounding the start and end times of its hourly employees’

work hours so as to deny such employees for compensation for all hours worked. As

a result, Reynolds Machine has denied Plaintiff Abdifatah Abukar and the putative

class members of overtime pay in violation of the Fair Labor Standards Act of 1938,

as amended (“FLSA”) as well as overtime pay and agreed-upon wages in violation of

Wisconsin law.




           Case 2:19-cv-00838-JPS Filed 06/05/19 Page 1 of 16 Document 1
      2.      Plaintiff Abdifatah Abukar brings this action, individually and on

behalf of other similarly situated current and former hourly employees, as a

collective action pursuant to the Fair Labor Standards Act of 1938, as amended,

(“FLSA”) for the purpose of obtaining relief under the FLSA for unpaid overtime

compensation, liquidated damages, costs, attorneys’ fees, and/or any such other

relief the Court may deem appropriate.

      3.      Plaintiff Abukar also brings this action, on behalf of himself and all

other similarly situated employees, pursuant to Wisconsin wage and hour laws,

Wis. Stat. §§ 109.01 et seq., 104.001 et seq., 103.01 et seq., Wis. Admin. Code §§

DWD 272.001 et seq., and DWD 274.001 et seq., for purposes of obtaining relief for

unpaid overtime compensation, agreed-upon wages, and back pay in addition to civil

penalties, costs, attorneys’ fees, declaratory and/or injunctive relief, and/or any such

other relief the Court may deem appropriate

                           JURISDICTION AND VENUE

      4.      This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.

      5.      The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.




           Case 2:19-cv-00838-JPS Filed 06/05/19 Page 2 of 16 Document 1
       6.      Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of

the events or omissions giving rise to the claim occurred within the district and

Defendant Reynolds Machine has substantial and systematic contacts in this

district.

                                       PARTIES

       7.      Defendant Reynolds Machine is a Wisconsin Limited Liability

Company with a principal place of business located in Waterloo, Wisconsin.

Reynolds Machine’s registered agent for service of process in the State of Wisconsin

is SBRK Services, LLC located in Brookfield, Wisconsin.

       8.      Plaintiff Abukar is an adult resident of Milwaukee County in the State

of Wisconsin. Plaintiff Abukar is a former employee of Reynolds Machine who

worked as a machine operator since on or around June 6, 2018 until approximately

May 22, 2019. Abukar’s Notice of Consent to Join this collective action pursuant to

29 U.S.C. § 216(b) is attached as Exhibit A of this Complaint and is incorporated

herein.

       9.      Plaintiff Abukar brings this action individually and on behalf of the

Collective Rounding Class as authorized under the FLSA, 29 U.S.C. § 216(b). The

Collective Rounding Class is defined as follows:

               All persons who are or have been employed by Reynolds
               Machine at its New Berlin, Wisconsin location and who
               were paid on an hourly basis at any time since June 5,
               2016.




            Case 2:19-cv-00838-JPS Filed 06/05/19 Page 3 of 16 Document 1
      10.    Plaintiff Abukar brings this action individually and on behalf of the

Wisconsin Rounding Class pursuant to FED. R. CIV. P. 23. The Wisconsin

Rounding Class is defined as follows:

      11.    All persons who are or have been employed by Reynolds
             Machine at its New Berlin, Wisconsin location and who
             were paid on an hourly basis at any time since June 5,
             2016.

                            GENERAL ALLEGATIONS

      12.    Plaintiff Abukar and the Collective Rounding Class work, or have

worked, for Reynolds Machine as hourly employees at Reynolds Machine’s New

Berlin, Wisconsin location at times since June 5, 2016.

      13.    Plaintiff Abukar and the Wisconsin Rounding Class work, or have

worked, for Reynolds Machine as hourly employees at Reynolds Machine’s New

Berlin, Wisconsin location at times since June 5, 2016.

      14.    Reynolds Machine specializes in precision machining and assemblies

out of its principal office located in Waterloo, Wisconsin.

      15.    Since June 5, 2016, Plaintiff Abukar, the Collective Rounding Class,

and the Wisconsin Rounding Class have been paid on an hourly basis for their work

at Reynolds Machine’s New Berlin, Wisconsin facility.

      16.    Since June 5, 2016, Reynolds Machine, Plaintiff Abukar, and the

Wisconsin Rounding Class have agreed to specific hourly rates which were to be

paid to Plaintiff Abukar and the Wisconsin Rounding Class in exchange for their

hours worked under forty in a workweek for Reynolds Machine.




         Case 2:19-cv-00838-JPS Filed 06/05/19 Page 4 of 16 Document 1
       17.   Since June 5, 2016, Reynolds Machine has implemented a time clock

rounding policy applicable to Plaintiff Abukar, the Wisconsin Rounding Class, and

the Collective Rounding Class where hourly employees’ start and end times for their

shifts were rounded in thirty-minute increments.

       18.   Under Reynolds Machine’s time clock rounding policy, Reynolds

Machine rounded its employees end times to 30-minute intervals, but not to the

nearest 30-minute interval despite the fact that employees performed compensable

work during the period of time which was rounded.

       19.   As an example, under Reynold Machine’s impermissible time clock

rounding policy, if an employee punched in 6:01 a.m., Reynolds Machine would

round up to 6:30 a.m.

       20.   Likewise, under Reynolds Machine’s impermissible time clock

rounding policy, if an employee punched out at 2:59 p.m., Reynolds Machine would

round down to 2:30 p.m.

       21.   Furthermore, under Reynolds Machine’s impermissible time clock

rounding policy, if an employee’s shift ended at 2:30 p.m., and the employee

continued performing compensable work past the end of their shift, Reynolds

Machine would not pay an employee overtime unless that employee reached 3:00

p.m.

       22.   Since June 5, 2016, Reynolds Machine has suffered or permitted

Plaintiff Abukar to regularly work more than forty hours during workweeks in

which Reynolds Machine applied its time clock rounding policy.




         Case 2:19-cv-00838-JPS Filed 06/05/19 Page 5 of 16 Document 1
      23.   Since June 5, 2016, Reynolds Machine has suffered or permitted the

Collective Rounding Class and the Wisconsin Rounding Class to work more than

forty hours during workweeks in which Reynolds Machine applied its time clock

rounding policy.

      24.   As a result of applying this time clock rounding policy, Reynolds

Machine improperly denied Plaintiff Abukar, the Wisconsin Rounding Class, and

the Collective Rounding Class of compensation at one and one-half times their

respective regular rates for hours worked in excess of forty in many workweeks

since June 5, 2016.

      25.   Since June 5, 2016, Reynolds Machine’s application of its time clock

rounding policy resulted in employees, including Plaintiff Abukar and the

Wisconsin Rounding Class, being suffered or permitted to perform work for

Reynolds Machine without compensation at their agreed-upon hourly rates.

      26.   Reynolds Machine’s impermissible time clock rounding policy

consistently operated to the disadvantage of Reynolds Machine’s employees.

      27.   On information and belief, Reynolds Machine has not maintained

complete and accurate time records for Plaintiff Abukar, the Wisconsin Rounding

Class, or the Collective Rounding Class since June 5, 2016.

      28.   Reynolds Machine’s conduct, as set forth in this complaint, was willful

and in bad faith, and has caused significant damages to Plaintiff Abukar, the

Wisconsin Rounding Class, and the Collective Rounding Class.

         COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA




        Case 2:19-cv-00838-JPS Filed 06/05/19 Page 6 of 16 Document 1
      29.    Plaintiff Abukar and the Collective Rounding Class are and have been

similarly situated, have and have had substantially similar pay provisions, and are

and have been subject to Reynolds Machine’s decisions, policies, plans and

programs, practices, procedures, protocols, routines, and rules willfully failing and

refusing to compensate them for each hour worked including overtime

compensation. The claims of Plaintiff Abukar as stated herein are the same as those

of the Collective Rounding Class.

      30.    Plaintiff Abukar and the Collective Rounding Class seek relief on a

collective basis challenging, among other FLSA violations, Reynolds Machine’s

practice of failing to accurately record all hours worked and failing to pay employees

for all hours worked, including overtime compensation.

      31.    The FLSA Section 216(b) Collective Rounding Class’ members are

readily ascertainable. For purpose of notice and other reasons related to this action,

their names, phone numbers, and addresses are readily available from Reynolds

Machine. Notice can be provided to the Collective Rounding Class via first class

mail to the last address known to Reynolds Machine and through posting at

Reynolds Machine’s facility in areas where postings are normally made.

                  RULE 23 CLASS ALLEGATIONS – WISCONSIN

      32.    Plaintiff Abukar brings her Wisconsin state law claims, pursuant to

Wisconsin wage laws, under FED. R. CIV. P. 23 on behalf of the Wisconsin Rounding

Class for violations occurring on or after June 5, 2016 (the “Wisconsin Rounding

Class Period”).




        Case 2:19-cv-00838-JPS Filed 06/05/19 Page 7 of 16 Document 1
         33.   The proposed Wisconsin Rounding Class’ members are so numerous

that joinder of all members is impracticable, and more importantly the disposition

of their claims as a class will benefit the parties and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of that

number are presently within the sole control of Reynolds Machine, upon

information and belief, there are over 40 members in the Wisconsin Rounding

Class.

         34.   Plaintiff Abukar’s claims are typical of those claims that could be

alleged by any member of the Wisconsin Rounding Class, and the relief sought is

typical of the relief that would be sought by each member of the Wisconsin

Rounding Class in separate actions. The alleged claims arise out of the same

corporate practice and/or policy of Reynolds Machine and Reynolds Machine

benefited from the same type of unfair and/or wrongful acts as to each member of

the respective Wisconsin Rounding Class. Plaintiff Abukar and the other members

of the Wisconsin Rounding Class sustained similar losses, injuries, and damages

arising from the same unlawful policies, practices, and procedures.

         35.   Plaintiff Abukar is able to fairly and adequately protect the interests of

the Wisconsin Rounding Class, has no interests antagonistic to the Wisconsin

Rounding Class, and has retained counsel experienced in complex wage and hour

class action litigation.

         36.   There are questions of fact and law common to the Wisconsin

Rounding Class that predominate over any questions affecting only individual




           Case 2:19-cv-00838-JPS Filed 06/05/19 Page 8 of 16 Document 1
members. The questions of law and fact common to the class arising from Reynolds

Machine’s actions include, without limitation, the following:

      a) Whether Reynolds Machine’s rounding policy violated Wisconsin’s wage
         laws;

      b) Whether Reynolds Machine failed to maintain true and accurate records
         for all hours worked by Abukar and the Wisconsin Rounding Class as
         required by Wisconsin Law;

      c) Whether Reynolds Machine failed to pay the Wisconsin Rounding Class
         for all work Reynolds Machine suffered or permitted them to perform; and

      d) The nature and extent of class-wide injury and the measure of damages
         for the injury.

      37.    A class action is superior to any other available methods for the fair

and efficient adjudication of the controversy, particularly in the context of wage and

hour litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a corporate defendant,

particularly those plaintiffs with relatively small claims.

      38.    The questions set forth above predominate over any questions that

affect only individual persons, and a class action is superior with respect to

considerations of consistency, economy, efficiency, fairness, and equity, to other

available methods for the fair and efficient adjudication of the claims.

                         FIRST CLAIM FOR RELIEF
       Violations of the Fair Labor Standards Act of 1938 as Amended

      39.    Plaintiff Abukar, individually and on behalf of the Collective Rounding

Class, reasserts and incorporates by reference all preceding paragraphs as if

restated herein.




        Case 2:19-cv-00838-JPS Filed 06/05/19 Page 9 of 16 Document 1
      40.     Since June 5, 2016, Plaintiff Abukar and the Collective Rounding Class

have been entitled to the rights, protections, and benefits provided under the FLSA,

29 U.S.C. §201 et. seq.

      41.     Since June 5, 2016, Reynolds Machine has been and continues to be an

enterprise engaged in commerce within the meaning of 29 U.S.C. §203(s)(1).

      42.     Since June 5, 2016, Plaintiff Abukar and the members of the Collective

Rounding Class have been employees within the meaning of 29 U.S.C. § 203(e).

      43.     Since June 5, 2016, Reynolds Machine has been an employer of

Plaintiff Abukar and the Collective Rounding Class as provided under 29 U.S.C. §

203(d).

      44.     Since June 5, 2016, Reynolds Defense has violated the FLSA by failing

to pay overtime compensation due to Plaintiff Abukar and the Collective Rounding

Class for each hour worked in excess of forty hours in any given workweek.

      45.     Plaintiff Abukar and the Collective Rounding Class are entitled to

damages equal to mandated overtime premium pay for all hours worked within the

three years prior to the filing of this Complaint, plus periods of equitable tolling

because Reynolds Machine acted willfully and knew or showed reckless disregard

for whether its conduct was prohibited by the FLSA.

      46.     Reynolds Machine’s failure to properly compensate Plaintiff Abukar

and the Collective Rounding Class and failure to properly record all compensable

work time was willfully perpetrated and Plaintiff Abukar and the Collective

Rounding Class are therefore entitled to recover an award of liquidated damages in




          Case 2:19-cv-00838-JPS Filed 06/05/19 Page 10 of 16 Document 1
an amount equal to the amount of unpaid overtime premium pay described above

pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b).

       47.    Alternatively, should the Court find that Reynolds Machine did not act

willfully in failing to pay minimum and overtime premium wages, Plaintiff Abukar

and the Collective Overtime Class are entitled to an award of pre-judgment interest

at the applicable legal rate.

       48.    Pursuant to FLSA, 29 U.S.C. §216(b), successful Plaintiffs are entitled

to reimbursement of the costs and attorneys’ fees expended in successfully

prosecuting an action for unpaid minimum wages and overtime wages.

                      SECOND CLAIM FOR RELIEF
  Violation of Wisconsin Law – Unpaid Agreed-Upon Wages and Overtime

       49.    Plaintiff Abukar, individually and on behalf of the Wisconsin Rounding

Class, re-alleges and incorporates by reference all preceding paragraphs as restated

herein.

       50.    Since June 5, 2016, Plaintiff Abukar and the Wisconsin Rounding

Class were employees within the meaning of Wis. Stat. §§ 109.01 et seq.

       51.    Since June 5, 2016, Plaintiff Abukar and the Wisconsin Rounding

Class were employees within the meaning of Wis. Stat. §§ 103.001 et seq.

       52.    Since June 5, 2016, Plaintiff Abukar and the Wisconsin Rounding

Class were employees within the meaning of Wis. Stat. §§ 104.01 et seq.

       53.    Since June 5, 2016, Plaintiff Abukar and the Wisconsin Rounding

Class were employees within the meaning of Wis. Admin. Code §§ DWD 272.001 et

seq.




          Case 2:19-cv-00838-JPS Filed 06/05/19 Page 11 of 16 Document 1
       54.   Since June 5, 2016, Plaintiff Abukar and the Wisconsin Rounding

Class were employees within the meaning of Wis. Admin. Code §§ DWD 274.01 et

seq.

       55.   Since June 5, 2016, Reynolds Machine was an employer within the

meaning of Wis. Stat. §§ 109.01 et seq.

       56.   Since June 5, 2016, Reynolds Machine was an employer within the

meaning of Wis. Stat. §§ 103.001 et seq.

       57.   Since June 5, 2016, Reynolds Machine was an employer within the

meaning of Wis. Stat. §§ 104.01 et seq.

       58.   Since June 5, 2016, Reynolds Machine was an employer within the

meaning of Wis. Admin. Code §§ DWD 272.001 et seq.

       59.   Since June 5, 2016, Reynolds Machine was an employer within the

meaning of Wis. Admin. Code §§ DWD 274.01 et seq.

       60.   Since June 5, 2016, Reynolds Machine has employed, and/or continues

to employ Plaintiff Abukar and the Wisconsin Rounding Class within the meaning

of Wis. Stat. §§ 109.01 et seq.

       61.   Since June 5, 2016, Reynolds Machine has employed, and/or continues

to employ Plaintiff Abukar and the Wisconsin Rounding Class within the meaning

of Wis. Stat. §§ 103.001 et seq.

       62.   Since June 5, 2016, Reynolds Machine has employed, and/or continues

to employ Plaintiff Abukar and the Wisconsin Rounding Class within the meaning

of Wis. Stat. §§ 104.01 et seq.




        Case 2:19-cv-00838-JPS Filed 06/05/19 Page 12 of 16 Document 1
       63.    Since June 5, 2016, Reynolds Machine has employed, and/or continues

to employ Plaintiff Abukar and the Wisconsin Rounding Class within the meaning

of Wis. Admin. Code §§ DWD 272.001 et seq.

       64.    Since June 5, 2016, Reynolds Machine has employed, and/or continues

to employ Plaintiff Abukar and the Wisconsin Rounding Class within the meaning

of Wis. Admin. Code §§ DWD 274.01 et seq.

       65.    Since June 5, 2016, Plaintiff Abukar and the Wisconsin Rounding

Class regularly performed activities that were an integral and indispensable part of

the employees’ principal activities without receiving compensation for these

activities.

       66.    Since June 5, 2016, Reynolds Machine had, and continues to have,

common policies, programs, practices, procedures, protocols, routines, and rules of

willfully failing to properly pay the Wisconsin Rounding Class minimum wages and

agreed-upon wages for all hours worked.

       67.    Since June 5, 2016, Reynolds Machine had, and continues to have,

common policies, programs, practices, procedures, protocols, routines, and rules of

willfully failing to properly pay the Wisconsin Rounding Class overtime wages for

all hours worked in excess of forty hours in a given workweek.

       68.    Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.




         Case 2:19-cv-00838-JPS Filed 06/05/19 Page 13 of 16 Document 1
       69.    The foregoing conduct, as alleged above, constitutes continuing, willful

violations of Wisconsin’s law requiring the payment of minimum, overtime, and

agreed upon wages.

       70.    As set forth above, Plaintiff Abukar and the Rounding Class have

sustained losses in their compensation as a proximate result of Reynolds Machine’s

violations. Accordingly, Plaintiff Abukar, individually and on behalf of the

Wisconsin Rounding Class, seeks damages in the amount of their respective unpaid

compensation, injunctive relief requiring Reynolds Machine to cease and desist from

its violations of the Wisconsin laws described herein and to comply with them, and

such other legal and equitable relief as the Court deems just and proper.

       71.    Under Wis. Stat. §109.11, Plaintiff Abukar and the Wisconsin

Rounding Class may be entitled to liquidated damages equal and up to fifty percent

of their unpaid wages.

       72.    Plaintiff Abukar, individually and on behalf of the Wisconsin Rounding

Class, seeks recovery of attorneys’ fees and the costs of this action to be paid by

Reynolds Machine, pursuant to the Wisconsin law.

                             REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Abukar, individually and on behalf of all members of

the Collective Rounding Class and the Wisconsin Rounding Class hereby requests

the following relief:

       a) At the earliest time possible, an order designating this action as a
          collective action on behalf of the Collective Rounding Class and allowing
          issuance of notices pursuant to 29 U.S.C. §216(b) to all similarly-situated
          individuals;




        Case 2:19-cv-00838-JPS Filed 06/05/19 Page 14 of 16 Document 1
       b) At the earliest time possible, an order certifying this action as a FED. R.
          CIV. P. 23 class action on behalf of the proposed Wisconsin Rounding
          Class;

       c) At the earliest time possible, an Order appointing Hawks Quindel, S.C. as
          class counsel pursuant to FED. R. CIV. P. 23;

       d) An order designating Plaintiff Abdifatah Abukar as the Named Plaintiff
          and as representative of the Wisconsin Rounding Class set forth herein;

       e) Leave to add additional Plaintiffs by motion, the filing of written consent
          forms, or any other method approved by the Court;

       f) Issuance of an Order, pursuant to the Declaratory Judgment Act, 28
          U.S.C. §§2201-2202, declaring Reynolds Machine’s actions as described in
          the Complaint as unlawful and in violation of Wisconsin Law and
          applicable regulations;

       g) An Order finding that Reynolds Machine violated the FLSA and
          Wisconsin wage and hour law;

       h) An Order finding that these violations are willful;

       i) Judgement against Reynolds Machine in the amount equal to the
          Plaintiff’s, the Collective Rounding Class’, and the Wisconsin Rounding
          Class’ unpaid wages at the applicable minimum wage, agreed-upon wage,
          overtime premium rates;

       j) An award in the amount of all liquidated damages and civil penalties as
          provided under Wisconsin Law and the FLSA;

       k) An award in the amount of all costs and attorney’s fees incurred
          prosecuting these claims as well as pre-judgment and post-judgement
          interest; and

       l) Such further relief as the Court deems just and equitable.


Dated this 5th day of June, 2019.




       Case 2:19-cv-00838-JPS Filed 06/05/19 Page 15 of 16 Document 1
                            Respectfully submitted,

                            HAWKS QUINDEL S.C.
                            Attorneys for Plaintiffs


                        By: s/Summer H. Murshid
                           Larry A. Johnson, SBN 1056619
                           Summer H. Murshid, SBN 1075404
                           Timothy P. Maynard, SBN 1080953
                           Hawks Quindel, S.C.
                           222 East Erie Street, Suite 210
                           PO Box 442
                           Milwaukee, WI 53201-0442
                           Telephone: 414-271-8650
                           Fax: 414-271-8442
                           Email:      ljohnson@hq-law.com
                                       smurshid@hq-law.com
                                       tmaynard@hq-law.com




Case 2:19-cv-00838-JPS Filed 06/05/19 Page 16 of 16 Document 1
